 



EXHIBIT 10.1
GARTNER, INC.
DEFERRED COMPENSATION PLAN
Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
  TITLE AND DEFINITIONS     3  
 
           
ARTICLE II
  PARTICIPATION     6  
 
           
ARTICLE III
  DEFERRAL ELECTIONS     7  
 
           
ARTICLE IV
  ACCOUNTS     10  
 
           
ARTICLE V
  VESTING     11  
 
           
ARTICLE VI
  RABBI TRUST     12  
 
           
ARTICLE VII
  DISTRIBUTIONS     13  
 
           
ARTICLE VIII
  ADMINISTRATION     17  
 
           
ARTICLE IX
  MISCELLANEOUS     19  

-i-



--------------------------------------------------------------------------------



 



GARTNER, INC.
DEFERRED COMPENSATION PLAN
     This Plan is established, effective January 1, 2005, by Gartner, Inc. (the
“Company”), acting on behalf of itself and its designated subsidiaries.
Throughout this Plan, the term “Company” shall include wherever relevant any
entity that is directly or indirectly controlled by the Company or any entity in
which the Company has a significant equity or investment interest, as determined
by the Company.
RECITALS
     1. The Company wishes to maintain a supplemental retirement plan for the
benefit of a select group of management or highly compensated employees of the
Company.
     2. The Company wishes to provide that such supplemental retirement plan
shall be designated the Gartner, Inc. Deferred Compensation Plan (the “Plan”).
     3. The Company wishes to provide under the Plan for the payment of accrued
vested benefits to Plan participants and their beneficiaries.
     4. Under the Plan, the Company is obligated to pay vested accrued benefits
to the Plan participants and their beneficiaries from the Company’s general
assets.
     5. The Company has entered into an agreement (the “Trust Agreement”) with
an institutional trustee (the “Trustee") under an irrevocable trust to be used
in connection with the Plan (the “Rabbi Trust”).
     6. The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustee and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.
     7. The Company intends that amounts contributed to the Trust and the
earnings thereon shall be used by the Trustee to satisfy the liabilities of the
Company under the Plan with respect to each Plan participant for whom an Account
has been established and such utilization shall be in accordance with the
procedures set forth herein.
     8. The Company intends that the Trust be a “grantor trust” with the
principal and income of the Trust treated as assets and income of the Company
for federal and state income tax purposes.
     9. The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.
     10. The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income

1



--------------------------------------------------------------------------------



 



Security Act of 1974, as amended (“ERISA”), and shall not be construed to
provide income to Plan participants under the Plan prior to actual payment of
the vested accrued benefits thereunder.
     11. This Plan is intended and shall be construed to comply with
Section 409A of the Internal Revenue Code (the “Code”) and shall be amended by
the Company, retroactive to the effective date if appropriate, in the event that
the Company determines such amendment is necessary to comply with Section 409A
and applicable guidance thereunder.
     12. The Company continues to maintain the Gartner, Inc. Management Deferred
Compensation Plan, originally effective June 1, 1998, which was frozen as to new
contributions, effective December 31, 2004, and which constitutes a
grandfathered plan under Code Section 409A and applicable guidance thereunder
(i.e., the vested account balances of participants in such grandfathered plan as
of December 31, 2004, plus any earnings thereon, are not subject to
Section 409A).
     NOW THEREFORE, the Company does hereby set forth the terms of the Plan,
effective January 1, 2005, as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
TITLE AND DEFINITIONS
1.1 Title.
     This Plan shall be known as the Gartner, Inc. Deferred Compensation Plan.
1.2. Definitions.
     Whenever the following words and phrases are used in this Plan, with the
first letter capitalized, they shall have the meanings specified below:
     “Account” means, for each Participant, the bookkeeping account maintained
by the Company that is credited with amounts equal to (a) the portion of the
Participant’s Salary that he or she elects to defer, (b) the portion of the
Participant’s Bonus that he or she elects to defer, (c) the portion of the
Participant’s Commissions that he or she elects to defer, (d) Company
contributions, if any, made to the Plan for the Participant’s benefit, and
(e) adjustments to reflect deemed earnings pursuant to Section 4.1(d).
     “Administrator” means the Company or such other person or persons acting on
behalf of the Company or to whom the Company has delegated the authority to
administer the Plan pursuant to Article VIII hereof.
     “Beneficiary” or “Beneficiaries” means the beneficiary last designated in
writing by a Participant in accordance with procedures established by the
Company from time to time to receive the benefits specified hereunder in the
event of the Participant’s death. No Beneficiary designation shall become
effective until it is filed with the Company during the Participant’s lifetime.
     “Board of Directors” or “Board” means the Board of Directors of the
Company.
     “Bonus” means the amount of cash-based incentive compensation payable to a
Participant as part of the company’s annual bonus program.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commission” means the amount of compensation (other than Salary and Bonus)
payable to a Participant as a result of sales transactions generated by such
Participant.
     “Company” means Gartner, Inc., any successor corporation and any entity
that is directly or indirectly controlled by the Company or any entity in which
the Company has a significant equity or investment interest, as determined by
the Company.
     “Compensation” means the Bonus, Commissions and Salary that the Participant
earns for services rendered to the Company.

3



--------------------------------------------------------------------------------



 



     “Distributable Amount” means the amount credited to a Participant’s
Account.
     “Distribution Event” means, with respect to each Participant, the
Participant’s termination of employment with the Company for any reason,
including retirement, death or disability.
     “Eligible Employee” means an Employee who has been designated by the
Company as eligible to participate in the Plan; provided, however, that
“Eligible Employee” shall also include any Employee who has an account balance
under the Grandfathered Plan as of December 31, 2004.
     “Employee” means a common law employee of the Company regularly performing
services in the United States.
     “Fund” or “Funds” means one or more of the investment funds selected by the
Company pursuant to Section 3.3.
     “Grandfathered Plan” means the Gartner, Inc. Management Deferred
Compensation Plan, originally effective June 1, 1998, which has been frozen,
effective December 31, 2004, with respect to new contributions and which
constitutes a grandfathered plan under Code Section 409A and applicable guidance
thereunder.
     “Initial Election Period” means, for Employees who are Eligible Employees
as of January 1, 2005, a reasonable period ending prior to January 1, 2005.
Otherwise, “Initial Election Period” means (1) for Employees who first become
Eligible Employees on June 1 of a Plan Year, the thirty-day period that begins
on June 1 and ends on June 30, and (2) for Employees who first become Eligible
Employees on January 1 of a subsequent Plan Year, a reasonable period ending
prior to such January 1.
     “Investment Return” means, for each Fund, an amount equal to the pre-tax
rate of gain or loss on the assets of such Fund (net of applicable fund and
investment charges) as of the close of each business day.
     “Participant” means any Eligible Employee who elects to defer Compensation
in accordance with Section 3.1.
     “Payment Commencement Date” means (1) in the case of a Participant’s
termination of employment for any reason other than death or disability, the
earlier of the January 1 or July 1 that is at least six months following such
termination of employment; and (2) in the case of a Participant’s termination of
employment on account of death or disability, the first of the month following
the calendar quarter in which such termination is effective.
     “Plan” means the Gartner, Inc. Deferred Compensation Plan set forth herein,
now in effect, or as amended from time to time.
     “Plan Year” means the calendar year.

4



--------------------------------------------------------------------------------



 



     “Salary” means the Employee’s base salary for the Plan Year. Salary
excludes any other form of compensation such as restricted stock, proceeds from
stock options or stock appreciation rights, severance payments, moving expenses,
car or other special allowance, or any other amounts included in an Eligible
Employee’s taxable income that is not compensation for services.

5



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION
2.1 Participation.
     An Eligible Employee shall become a Participant in the Plan by electing to
defer a portion of his or her Compensation in accordance with Section 3.1, and
(b) completing a life insurance application on such form and in such manner as
prescribed by the Company. A Participant may be required to complete additional
life insurance applications from time to time, and a Participant’s failure to
complete a life insurance application at the Company’s request may result in the
cessation of the Participant’s eligibility to participate in the Plan with
respect to the next following Plan Year.

6



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS
3.1 Elections to Defer Compensation.
     (a) Initial Election Period. Each Eligible Employee may elect to defer
Compensation by filing an election with the Company that conforms to the
requirements of this Section, on a written or electronic form approved by the
Company, no later than the last day of his or her Initial Election Period.
     (b) General Rule. The amount of Compensation that an Eligible Employee may
elect to defer is as follows:

  (1)   Any whole percentage of Salary up to fifty percent (50%); and/or     (2)
  Any whole percentage of Bonus and/or Commissions up to one hundred percent
(100%); provided, however, that no election shall be effective to reduce the
Compensation paid to an Eligible Employee for a calendar year to an amount that
is less than the amount necessary to pay (i) applicable employment taxes (e.g.,
FICA, hospital insurance) payable with respect to amounts deferred hereunder,
(ii) amounts necessary to satisfy any other benefit plan withholding
obligations, (iii) any resulting income taxes payable with respect to
Compensation that cannot be so deferred, and (iv) any amounts necessary to
satisfy any wage garnishment or similar obligations.

     (c) Minimum Deferrals. For each Plan Year during which the Eligible
Employee is a Participant, the minimum Compensation that may be deferred under
this Section shall be Five Thousand Dollars ($5,000).
     (d) Effect of Initial Election. An election to defer Compensation made
during an Initial Election Period shall be effective as to Compensation paid for
services to be performed thereafter, as follows: (1) An election to defer Salary
made during an Initial Election Period shall be effective as to Salary paid
beginning with the first pay period beginning after the Initial Election Period;
(2) An election to defer Bonus made during an Initial Election Period shall be
effective as to any Bonus earned after the Initial Election Period, and any
annual Bonus amount shall be prorated to the extent required by applicable law;
and (3) An election to defer Commissions during an Initial Election Period shall
be effective as to any Commissions earned after the Initial Election Period.
Effective January 1, 2006, Commissions shall be treated as earned in the year
paid.
     (e) Duration of Salary Deferral Election. A Salary deferral election made
under Subsection (a) or (g) of this Section shall remain in effect,
notwithstanding any change in the Participant’s Salary, until changed or
terminated in accordance with the terms of this Article, and such election shall
become irrevocable as of each December 31 with respect to Salary earned in

7



--------------------------------------------------------------------------------



 



the next succeeding Plan Year. A Participant’s Salary deferral election shall
terminate with respect to future Salary upon the Participant ceasing to be an
Eligible Employee.
     (f) Duration of Bonus or Commission Deferral Election. A Bonus or
Commission deferral election made under Subsection (a) or (g) of this Section
shall remain in effect until changed or terminated in accordance with this
Article, and such election shall become irrevocable as of each December 31 with
respect to Bonus or Commission, as applicable, earned in the next succeeding
Plan Year. Commissions payable on or after January 1, 2006, shall be treated as
earned in the year paid. A Participant’s Bonus or Commission deferral election
shall terminate with respect to future Bonuses or Commissions, as applicable,
upon the Participant ceasing to be an Eligible Employee.
     (g) Elections Other Than Elections During the Initial Election Period. A
Participant may elect to modify or terminate his or her deferral election with
respect to the next succeeding Plan Year by filing a new election during a
reasonable period of time prior to the first day of such Plan Year, on a written
or electronic form approved by the Company, to defer Compensation as described
in Subsection (b) above. Any Eligible Employee who fails to elect to defer
Compensation during his or her Initial Election Period may subsequently become a
Participant, and any Eligible Employee who has terminated a prior deferral
election may again elect to defer Compensation, by filing an election during a
reasonable period of time prior to the first day of the next succeeding Plan
Year, on a written or electronic form approved by the Company, to defer
Compensation as described in Subsection (b) above. An election to defer
Compensation under this Subsection (g) will be effective: (i) for Salary earned
beginning with the first pay period beginning on or after the first day of the
next succeeding Plan Year; (ii) as to any Bonus earned in the next succeeding
Plan Year; and (iii) as to any Commissions earned in the next succeeding Plan
Year. Commissions payable on or after January 1, 2006, shall be treated as
earned in the year paid.
     (h) Cancellation of Deferral Election During 2005. Notwithstanding anything
to the contrary herein, and pursuant to transition guidance under Code
Section 409A, during the 2005 calendar year, a Participant may cancel (partially
or completely) a deferral election in effect under the Plan, and a corresponding
payment of the amount subject to such cancellation shall be made to the
Participant during the 2005 calendar year (or the taxable year that the amount
is earned and vested if later), which amount shall be includible in the
Participant’s taxable income in 2005 (or the taxable year that the amount is
earned and vested if later).
     (i) Special Rules for Elections to Defer Bonus with respect to 2004 Plan
Year. Prior to being frozen, the Grandfathered Plan provided for elections to be
made prior to the beginning of the 2004 Plan Year with respect to the deferral
of Bonus amounts that were not both earned and vested as of December 31, 2004.
Except for the making of the elections, such deferrals shall be treated as
deferrals under this Plan, and the rules of this Plan shall govern such deferred
Bonus amounts.

8



--------------------------------------------------------------------------------



 



3.2 Company Contributions.
     Effective for Plan Years beginning on or after January 1, 2006, the Company
may, in its sole and absolute discretion, make discretionary matching
contributions to the Accounts of certain Participants designated by the Company,
in an amount determined pursuant to a formula set by the Company prior to the
beginning of each Plan Year. If a discretionary matching contribution is to be
made for a Plan Year, the applicable formula shall generally provide for a
matching contribution equal to a specified percentage of the deferrals made
under the Plan by each designated Participant during the Plan Year; provided
that the formula may otherwise limit the amount of matching contributions to a
specified percentage of compensation, a specified dollar amount, or some other
limit determined by the Company. The formula for determining a discretionary
matching contribution, if any, shall be set by the Company prior to the
beginning of each Plan Year, and the Company shall notify the eligible
Participants of such formula prior to the beginning of each Plan Year. An
eligible Participant must be actively employed on the last day of the Plan Year
in order to receive a matching contribution for such Plan year.
3.3 Investment Elections.
     The Company may, in its sole and absolute discretion, provide each
Participant with a list of investment Funds available for deemed investment
purposes, and the Participant may designate, in a manner specified by the
Company, one or more Funds that his or her Account will be deemed to be invested
in for purposes of determining the amount of earnings to be credited to that
Account. The Company may, from time to time, in its sole and absolute
discretion, select a commercially-available fund to constitute the Fund actually
selected. The Investment Return of each such commercially-available fund shall
be used to determine the amount of earnings to be credited to Participants’
Accounts under Subsection 4.1(d).
     In making the designation pursuant to this Section, the Participant may
specify that all or any one percent (1%) multiple of his or her Account be
deemed to be invested in one or more of the Funds offered by the Company,
subject to such limitations and conditions as the Company may specify, a
Participant may change the designation made under this Section in such manner
and at such time or times as the Company shall specify. If a Participant fails
to elect a Fund under this Section, or if the Company shall not provide
Participants with a list of Funds pursuant to this Section, then the Participant
shall be deemed to have elected a balanced investment to be chosen by the
Company and communicated to participants from time to time.
     The Company may, but need not, acquire investments corresponding to those
designated by the Participants hereunder, and it is not under any obligation to
maintain any investment it may make. Any such investments, if made, shall be
Company property in which no Participant shall have any interest.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS
4.1 Participant Accounts.
     The Company shall establish and maintain an Account for each Participant
under the Plan. A Participant’s Account shall be credited as follows:
     (a) As soon as administratively practicable following the end of each
applicable pay period, the Company shall credit the Participant’s Account with
an amount equal to Salary deferred by the Participant during each pay period in
accordance with the Participant’s election;
     (b) As soon as administratively practicable after each Bonus, partial
Bonus, Commission or partial Commission would have been paid, the Company shall
credit the Participant’s Account with an amount equal to the portion of the
Bonus or Commission deferred by the Participant’s election;
     (c) As soon as administratively practicable after the last day of the Plan
Year or such other time or times as the Company may determine, the Company shall
credit the Participant’s Account with an amount equal to the portion, if any, of
any Company contribution made to or for the Participant’s benefit in accordance
with Section 3.2;
     (d) Each Participant’s Account may be further divided into separate
subaccounts (“investment fund subaccounts”), corresponding to investment Funds
elected by the Participant pursuant to Section 3.3 or as otherwise determined by
the Company to be necessary or appropriate for proper Plan administration. As of
each business day, a Participant’s Account shall be adjusted with earnings in an
amount equal to that determined by multiplying the balance credited to each
applicable investment fund subaccount as of the close of the prior business day
by the Investment Return for the corresponding Fund selected by the Company.

10



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
5.1 Account.
     (a) Compensation Deferrals. A Participant’s Account attributable to
Compensation deferred by a Participant pursuant to the terms of this Plan,
together with any amounts credited to the Participant’s Account under
Section 4.1(d) with respect to such deferrals, shall be one hundred percent
(100%) vested at all times.
     (b) Company Contributions. The value of a Participant’s Account
attributable to any Company contributions pursuant to Section 3.2 shall vest at
such time or times as the Board shall specify in connection with any such
contributions. Unless otherwise specified by the Board, Participants shall be
one hundred percent (100%) vested in such amounts together with any amounts
credited to the Participant’s Account under Section 4.1(d) with respect to such
amounts.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
RABBI TRUST
6.1 Establishment of Rabbi Trust.
     In accordance with the Recitals to the Plan, the Company has established a
Rabbi Trust, which will be used in connection with the Plan.
6.2 Duties of Trustee of Rabbi Trust.
     The Trustee shall manage, invest and reinvest the Rabbi Trust as provided
in the Trust Agreement. The Trustee shall collect the income on the Rabbi Trust,
and make distributions therefrom, all as provided in this Plan and in the Trust
Agreement.
6.3 Contributions to Rabbi Trust.
     While the Plan remains in effect, the Company shall make contributions to
the Rabbi Trust at least once each quarter. As soon as administratively
practicable after the close of each Plan quarter, the Company shall make an
additional contribution to the Rabbi Trust to the extent that previous
contributions to the Rabbi Trust for the current Plan quarter are less than the
total of the Compensation deferrals made by each Participant plus Company
contributions, if any, accrued as of the close of the current Plan quarter.

12



--------------------------------------------------------------------------------



 



ARTICLE VII
DISTRIBUTIONS
7.1 Distribution of Deferred Compensation – Termination of Employment.
     (a) Termination of Employment.
          (1) In the event a Participant’s employment terminates for any reason,
including (without limitation) death, retirement or disability, then the
Participant’s Distributable Amount shall be paid to the Participant (and after
the Participant’s death to his or her Beneficiary) in a single lump-sum cash
payment on the Participant’s Payment Commencement Date; provided, however, that,
in lieu of a lump-sum payment, a Participant may elect one of the following
optional forms of distribution:

  (i)   twenty (20) quarterly installments,     (ii)   forty (40) quarterly
installments, or     (iii)   sixty (60) quarterly installments.

          (2) An Eligible Employee may make an initial election regarding his or
her form of distribution by completing a written or electronic form approved by
and filed with the Company within the Initial Election Period. Thereafter, a
Participant may, in connection with his or her Compensation deferral election
for a Plan Year, make an election regarding the form of distribution with
respect to all of his or her Account attributable to Compensation deferred for
such Plan Year, including any amounts credited with respect to such deferrals
pursuant to Section 4.1(d), by completing a written or electronic form approved
by the Company. Such election shall remain in effect with respect to
Compensation deferred for future Plan Years until changed in accordance with
this Section and shall become irrevocable as of each December 31 with respect to
Compensation deferred for the next succeeding Plan Year.
          (3) A Participant may make a subsequent election to change the form of
distribution with respect to all of his or her Account attributable to
Compensation deferred for a particular Plan Year by completing a written or
electronic form approved by the Company; provided, however, that:
               (i) such election shall not take effect until twelve months after
the date on which the election is made, such that, if the Participant has a
Distribution Event within twelve months of the date the election is made, the
election shall not be effective and the Participant’s Distributable Amount shall
be paid in accordance with the Participant’s prior election(s) as to amounts
deferred with respect to particular Plan Years or, in the absence thereof, in
accordance with the Plan’s default provisions under Section 7.1(a)(1); and
               (ii) the first payment with respect to which such election is
made must be deferred for a period of not less than five (5) years from the date
it would otherwise

13



--------------------------------------------------------------------------------



 



have been paid (or in the case of installment payments that are treated as a
single payment, five (5) years from the date the first installment was scheduled
to be paid).
Notwithstanding the foregoing, pursuant to transition guidance under Code
Section 409A, a Participant may make a new election regarding his or her form of
distribution as to all of his or her Account attributable to Compensation
deferred for the 2005 Plan Year, including any amounts credited with respect to
such deferrals pursuant to Section 4.1(d), by completing a written or electronic
form approved by the Company no later than December 31, 2005.
          (4) Notwithstanding anything to contrary herein, if the Participant’s
Distributable Amount is Twenty-Five Thousand Dollars ($25,000) or less, the
Distributable Amount shall automatically be distributed in the form of a cash
lump sum on the Participant’s Payment Commencement Date.
          (5) If the Participant’s Distributable Amount is paid in installments,
the Participant’s Account shall continue to be credited monthly with earnings
pursuant to Section 4.1(d) and the installment amount shall be adjusted annually
to reflect gains and losses until all amounts credited to his or her Account
under the Plan have been distributed.
          (6) Amounts payable pursuant to this Section shall be subject to the
limitation on payout under Section 7.4.
     (b) Death While Receiving Benefits. If the Participant is in pay status at
the time of death, his or her Beneficiary shall be paid the remaining quarterly
installments as they come due.
7.2 Scheduled In-Service Withdrawals.
     (a) Scheduled In-Service Withdrawals. A Participant may, in connection with
his or her Compensation deferral election for a Plan Year, specify a withdrawal
(a “Scheduled In-Service Withdrawal”) of all of his or her Account attributable
to Compensation deferred for such Plan Year, including any amounts credited with
respect to such deferrals pursuant to Section 4.1(d), subject to the following
restrictions:
          (1) A Participant’s Scheduled In-Service Withdrawal election must
specify a Scheduled In-Service Withdrawal date no earlier than the date that is
at least three (3) years from the first day of the Plan Year with respect to
which such election is made.
          (2) The election to take a Scheduled In-Service Withdrawal shall be
made by completing a written or electronic form approved by and filed with the
Company.
          (3) The amount payable to a Participant in connection with a Scheduled
In-Service Withdrawal shall in all cases be one hundred percent (100%) of the
Compensation deferred for the Plan Year with respect to which the election
applies, together with any earnings credited to such amount pursuant to
Section 4.1(d), determined as of the end of the calendar month as of or
preceding the month of the Scheduled In-Service Withdrawal date.

14



--------------------------------------------------------------------------------



 



          (4) A Participant may, at least one (1) year prior to a Scheduled
In-Service Withdrawal date, revoke his or her Scheduled In-Service Withdrawal
election in favor of a later Scheduled In-Service Withdrawal date that is at
least five (5) years later; provided, however, that such subsequent election
shall not take effect until 12 months after the date it is made.
          (5) Subject to Section 7.4, payment of a Scheduled In-Service
Withdrawal shall be made in a single lump sum on the first business day
coincident with or immediately following the Scheduled In-Service Withdrawal
date.
          (6) A Participant’s Scheduled In-Service Withdrawal election shall
become void and of no effect upon termination of the Participant’s employment
with the Company for any reason before the Participant’s Scheduled In-Service
Withdrawal date. In such event, the distribution provisions of Section 7.1 shall
apply.
          (7) A Participant’s Scheduled In-Service Withdrawal election shall
remain in effect until changed or terminated in accordance with this Section.
With respect to each succeeding Plan Year, the effect of such continuing
election is that a Participant will be deemed to have elected a Scheduled
In-Service Withdrawal date with respect to Compensation deferred for such Plan
Year that is one year later than the Participant’s Scheduled In-Service
Withdrawal date with respect to Compensation deferred for the prior Plan Year.
Such Scheduled In-Service Withdrawal election shall become irrevocable as of
each December 31 with respect to Compensation deferred for the next succeeding
Plan Year.
7.3 Unforeseeable Emergency.
     (a) Triggering an Unforeseeable Emergency. The Company may, in its sole and
absolute discretion, accelerate the date of distribution of a Participant’s
Account because of an Unforeseeable Emergency at any time, in accordance with
applicable law. “Unforeseeable Emergency” shall mean a severe financial hardship
resulting from (l) an illness or accident of the Participant or his or her
spouse or dependent (as defined in Section 152(a) of the Code); (2) loss of the
Participant’s property due to casualty; or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Company shall determine whether an accelerated distribution
on account of an Unforeseeable Emergency is permitted based on the relevant
facts and circumstances of each case and in accordance with applicable guidance.
     (b) Amount of Distribution Permitted. Distributions on account of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution).
     (c) Distribution Attributable to an Unforeseeable Emergency. Unless the
Company, in its sole and absolute discretion, determines otherwise, distribution
pursuant to this Section of less than the Participant’s entire interest in the
Plan shall be made pro rata from his or her deemed investment Funds according to
the balances in such investment Funds. Subject to the foregoing, payment of any
amount with respect to which a Participant has filed a request under

15



--------------------------------------------------------------------------------



 



this Section shall be made in a single cash lump sum as soon as administratively
practicable after the Company approves the Participant’s request.
7.4 Section 162(m) Limitation.
     If the Company reasonably anticipates that all or any portion of any
payment of benefits under this Article VII to a Participant would not be
deductible for federal income tax purposes by the Company because of a
limitation under Code Section 162(m) on the total amount of the Participant’s
deductible compensation from the Company, including any other such compensation
already paid to the Participant earlier in the same fiscal year of the Company,
the following shall apply:
     (a) Payment of the non-deductible amount shall be deferred until the
earliest date at which the Company reasonably anticipates that the deduction of
the payment will not be limited or eliminated by application of Section 162(m);
and
     (b) Adjustment for earning shall continue to be applied under
Section 4.1(d) during the period of deferral under this Section.
7.5 Inability To Locate Participant.
     In the event that the Company is unable to locate a Participant or
Beneficiary within two (2) years following the Participant’s Distribution Event,
the amount allocated to the Participant’s Account shall be forfeited. If after
such forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit (calculated immediately prior to the forfeiture) shall be reinstated
without interest or earnings.

16



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
8.1 Administrator.
     The Company shall be the Administrator with the sole responsibility for the
administration of the Plan. The Administrator may delegate to any person or
entity any powers or duties of the Administrator under the Plan. To the extent
of any such delegation, the delegatee shall become responsible for
administration of the Plan, and references to the Administrator shall apply
instead to the delegatee. Any action by the Company assigning any of its
responsibilities as Administrator to specific persons who are directors,
officers, or employees of the Company shall not constitute delegation of the
Administrator’s responsibilities but rather shall be treated as the manner in
which the Company has determined internally to discharge such responsibility.
8.2 Powers and Duties of the Administrator.
     (a) The Administrator, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms and shall
have all powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:
          (1) To select the funds to be the Funds in accordance with Section 3.3
hereof;
          (2) To construe and interpret the Plan, decide all questions of
eligibility, determine the status and rights of Eligible Employees, and
determine the amount, manner and time of payment of any benefits hereunder;
          (3) To amend, modify, suspend or terminate the Plan in accordance with
Section 9.4;
          (4) To receive from Eligible Employees such information as shall be
necessary for the proper administration of the Plan;
          (5) To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Plan assets;
          (6) To maintain all records that may be necessary for the
administration of the Plan;
          (7) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
          (8) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;

17



--------------------------------------------------------------------------------



 



          (9) To appoint or employ individuals or agents to assist in the
administration of the Plan; and
          (10) To defend and initiate any lawsuit on behalf of the Plan or the
Participants if the Administrator deems it reasonably necessary to protect the
Plan or the Participants.
     (b) The Administrator shall have full discretion to construe and interpret
the terms and provisions of this Plan, which interpretation or construction
shall be final and binding on all parties, including but not limited to the
Company and any Participant or Beneficiary.
8.3 Expenses and Indemnity.
     (a) The Administrator is authorized at the expense of the Company to employ
such legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
     (b) To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Board and any delegate of the Company who is an
employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct or
gross negligence. This indemnity shall not preclude such further indemnities as
may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement or otherwise, as such indemnities are
permitted under state law.
8.4 Quarterly Statements.
     Under procedures established by the Company, a Participant shall receive a
statement with respect to such Participant’s Account on a quarterly basis.

18



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
9.1 Unsecured General Creditor.
     Participants and their Beneficiaries, heirs, successors, and assigns shall
have no legal or equitable rights, claims, or interests in any specific property
or assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.
9.2 Restriction Against Assignment.
     The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Account be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Company, in its sole and absolute discretion, may cancel such distribution
or payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Company shall direct.
9.3 Withholding.
     There shall be deducted from each payment made under the Plan, all taxes
which are required to be withheld by the Company in respect to such payment. The
Company shall have the right to reduce any payment by the amount of cash
sufficient to provide the amount of said taxes.
9.4 Amendment, Modification, Suspension or Termination.
     The Company may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Account, provided that a termination or suspension of the Plan or any Plan
amendment or modification that will significantly increase costs to the Company
shall be approved by the Board. In the event that this Plan is terminated, the
timing of the disposition of the amounts credited to a Participant’s Account
shall occur in accordance with Section 7.1, subject to earlier distribution in
accordance with applicable law.

19



--------------------------------------------------------------------------------



 



9.5 Governing Law.
     This Plan shall be construed, governed and administered in accordance with
the laws of the State of Connecticut.
9.6 Receipt or Release.
     Any payment to a Participant or the Participant’s Beneficiary in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Company. The Company may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.
9.7 Payments on Behalf of Persons Under Incapacity.
     In the event that any amount becomes payable under the Plan to a person
who, in the sole judgment of the Company, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Company may
direct that such payment be made to any person found by the Company, in its sole
judgment, to have assumed the care of such person. Any payment made pursuant to
such determination shall constitute a full release and discharge of the Company.
9.8 No Employment Rights.
     Participation in this Plan shall not confer upon any person any right to be
employed by the Company or any other right not expressly provided hereunder.
9.9 Headings, etc. Not Part of Agreement.
     Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.
9.10 Compliance with Code Section 409A.
     This Plan is intended and shall be construed to comply with Code
Section 409A and shall be amended by the Company, retroactive to the effective
date if appropriate, in the event that the Company determines such amendment is
necessary to comply with Section 409A and applicable guidance thereunder.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this document to be executed by
its duly authorized officer on this                      day of
                    , 2005.

              GARTNER, INC.
 
       
 
  By:              
 
       
 
  Title:              

21